Case 1:18-cv-00993-RA-SLC Document 98-4 Filed 08/13/20 Page 1 of 1

 

 

AD 399 (DIMM) Waiver of the Service of Sumenuns

-

UNITED STATES DISTRICT COURT
for the
Southern [istrict of New York

L wnamegve: \v ono

Plaintift

Nea ak p pve

Defendan

Civil Action No. Ie 1g Qu- DOW, we Q4~ XY Qo

WAIVER OF THE SERVICE OF SUMMONS

To: ae naman €.. loan ote

(Name of the plaintiff's attorney vr unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copics of this waiver form, and a prepaid means of returning one signed copy of the form tw you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

_ LE understand that I, or the entity IT represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

T also understand that |, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from = Pluaust YY, QO2O. , the date when this request was sent (or 90 days if it was sent outside the
United States). If [ 197] to do so, a default judgment will be entered against me or the entity I represent.

 
   

+ fae ~ a
Date: / Lad. WN a
Aiinature of the attorney ov unrepresented i pargy
ff WWE. 2 ca mr” otha
Printed name af party waiving service vf swimmers Printed! mame
15Eaa QUtenlodf\L Nok ON
("15 Eat Y UIQ, NN WN [0K
Address

Pa ¢ puloetiaack @ mar \ = Cé ’¥l

So matil addreces (_

(2.2) 4sn- 544O

Telephone aumier

 

 

 

Duty to Avoid Unnecessary Expenses of Serving a Summvuns

Rule 4 of the Federal Rules af Crval Procedure nequires certain defendants to cooperate in saving unnecessary expenses of serving a summons
ant compliant. A defendant who is located in the United States and who Gils to return a signed waiver of service requested by a plainuff lucated an
the United States will be required to pay the expenses of service. unless the defendant shuws good cause lor the failure

“Good cause” dues met include a belief that the lawsnit is sroundiess. oF that it bus been brought m an improper venue, or that the court has
no junscichion over this matter of over the defendant o1 Ube delendant’s property

Ifthe waiver is signed and retuned. you cum sull make these and all other defenses and objections, but you carmel object tw the absence of
0 Suninons of ol scrvice.

I you winve service, then you must, within the time specified oa die waiver form, serve an answer ora motion under Rule 12 on the plaintiff
ond file a copy will the court. Hy signing and retuming the waiver form, vou are allowed more time te respond than tla summons had heen served
